PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/407,864
Filing Date: 9 May 2019
Appellant(s): Rehrig Pacific Company



__________________
John E. Carlson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/14/22.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Flesher et al. (U.S. Patent No. 6,170,689) in view of Pickler (U.S. Patent No. 6,702,135).
Flesher discloses a collapsible container (102) comprising: a base (104); a plurality of walls including a first wall (106) and a pair of end walls (114, 116) perpendicular to the first wall, the plurality of walls pivotable between an upright position and a collapsed position on the base (col. 4, lines 58-65), the first wall including an opening (134) therethrough; the first wall including outer portions (114) hingedly attached on either side,  and a first door (136) selectively covering the opening through the first wall, wherein the first door is slidable between an open, retracted position away from the opening and a closed position covering the opening (col. 9, Il.64- col. 10, Il.5), wherein the first wall includes a rail portion (144) below which the opening is partially defined (based on the container orientation), the first door slidably mounted to the rail portion, and wherein the first wall includes an outer wall portion connected to the rail portion, the first door parallel to and adjacent the outer wall portion when the first door is in the retracted position (Fig. 4).
Flesher fails to teach wherein the first wall includes an upper portion connecting the outer portions, wherein the first door is slidably mounted to the upper portion such that the first door is closer to one of the end walls when in the open position than when in the closed position.
Pickler teaches that it is known in the art to manufacture a slidable door (54) for a container wherein the door is closer to an end wall when in an open position than when in a closed position and mounted to an upper portion (Figs. 4, 5A).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the door of Flesher with the structure taught by Pickler, so a lid could be better secured on the container and since it has been held that rearranging parts of an invention involves only routine skill in the art.


Claims 9-12 and 16-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler, and further in view of Cavalcante et al. (U.S. Patent No. 8,863,971).
Regarding claims 9-12, 16, 17, 21 and 25, the modified container of Flesher teaches all the claimed limitations as shown above but fails to teach wherein the pair of end walls each include a handle opening therethrough, and wherein the first wall does not extend below the opening through the first wall, such that the base of the collapsible container partially defines the opening, the base including a first upstanding portion to which the first wall is hingeably connected, the base including a pair of end upstanding members to which the end walls are hingeably connected.
Cavalcante teaches that it is known in the art to manufacture end walls with handle openings (Fig. 2) and with a first wall that does not extend below an opening such that a base defines part of the opening (Fig. 5), wherein the base includes a first upstanding portion to which the first wall is hingeably connected, the base including a pair of end upstanding members to which the end walls are hingeably connected (Fig. 1).
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the end walls with handles, in order to make the container easier to carry.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the opening to extend below the first wall, in order to increase the size of the opening without having to increase the overall size of the container. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base with upstanding members, in order to adjust how the wall connected to the base and since such a modification would be the use of a known technique to achieve a collapsing container.
Regarding claims 18-20, 22-24 and 26-34, the modified container of Flesher teaches all the claimed limitations as shown above wherein the first wall is collapsible directly onto the base and wherein the pair of end walls are collapsible onto the first wall (Cavalcante, Fig. 4), wherein a recess is formed in an outer surface of the first wall (Flesher, Fig. 1B), wherein the recess is aligned to receive a projection on an inner surface of one of the end walls when the one of the end walls is collapsed onto the first wall (the claims only require that there can be a projection on the end walls), wherein the end upstanding members are taller than the first upstanding portion (Cavalcante, Fig. 1).

 (2) Response to Argument
A.) Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Flesher et al. (U.S. Patent No. 6,170,689) in view of Pickler (U.S. Patent No. 6,702,135).
The appellant argues that the combination of Flesher and Pickler is improper because it would be difficult to modify Flesher due to corrugations a rearrangement of parts is not obvious.  The examiner maintains that the combination of references is proper and reads on the limitations as claimed.
It is noted that the combination of Flesher and Pickler was appealed on 4/4/2016 in continuing application 13/762,142. The examiner combined the references in the same manner and used the same rational in the rejection.  The board affirmed the examiner’s rejection finding that the examiner provided rational underpinnings to combine Flesher and Pickler, namely, “so a lid could be better secured on the container and since it has been held that rearranging parts of an invention involves only routine skill in the art.” See Patent Board Decision pg. 6 in application 13/762,142.
Furthermore, the appellant is arguing that the references must be capable of bodily incorporation in order to combine their teachings. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of a primary reference. In re Keller, 642 F.2d 413, 425 (CCPA 1981). “Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.
In this case the teachings would suggest rotating the door structure to slide horizontally on the container.  This would include the connection portions on the door such that rails were located above and below the door, rather than on the sides of the door as Flesher currently shows, since one of ordinary skill in the art would understand that the supports on both sides are how the door is secured to the side wall. 

B.) Claims 9-12 and 16-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flesher and Pickler, and further in view of Cavalcante et al. (U.S. Patent No. 8,863,971).
I. Claim 9
The appellant argues that it would not be obvious to add handles to the container of  Flesher because the container is too big so workers would get hut if handles were used on the container, and the walls of the container are not strong enough to support a loaded pallet bin with handles. The examiner maintains that the combination would be obvious to one of ordinary skill in the art.
The appellant has cited considerations that may be taken into account when modifying a reference but this does not mean that the ultimate conclusion would not be to add handles to a container.  It is well known that handles make containers easier to carry or move by hand or with some other tool or device. There is nothing on the record to suggest large or thin container can’t also have handles. 
Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").

II. Claims 10, 11 and 16
Appellant argues that when Flesher was modified by Cavalcante, the first wall would still extend below the opening. The examiner maintains that the combination of refences reads on the limitations as currently claimed.
During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the U-shaped portion of Cavalcante is being interpreted as part of the base of the container and not part of the first wall. As seen in Fig. 5 of Cavalcante, the first wall does not extend below the opening because of the U-shaped portion of the base.

III. Claim 12
The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to added handles to Flesher for the same reasons discussed above. 

IV. Claim 17
The examiner maintains that the combination of Flesher and Cavalcante reads on the claimed limitations for the same reasons discussed above. 

V. Claims 18 and 26
The appellant argues that the walls of Flesher cannot be collapsed as claimed.  The examiner maintains that the references read on the claimed limitations.
It is first noted that the levers 132 are used for securing the walls in an open position. They are not necessary for the folding of the walls as suggested by appellant. Many different structures can be used for securing walls in an opening position, such as the latches 227, 225 of Cavalcante.  Therefore, no substantial change to the structure of Flesher is required.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The walls of Flesher are made of flexible material (Flesher; col. 8, lines 28-41) and can fold in multiple directions (Figs. 1B, 2A, 3A). The lips 122 and 126 would prevent the first wall from immediately folding onto the base, but the walls could fold outwards first and then, due to the flexible nature of walls, then fold on top of each other in any order.  Therefore, the walls could be arranged in the manner claimed since the walls could be folded back and forth and flexed on top of each other. 
Furthermore, when Flesher was combined with the teachings of Cavalcante the container walls could fold in the same way that is claimed.  As discussed in the rejection above it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the base with upstanding members, in order to adjust how the wall connected to the base and since such a modification would be the use of a known technique to achieve a collapsing container. The appellant has not provided arguments against this rationale to combine.

VI. Claims 19, 20, 29 and 20
The examiner maintains that it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to added handles to Flesher for the same reasons discussed above. 

VII. Claims 27 and 33
	The appellant argues that Flesher fails to teach recesses receiving projections.  The examiner maintains that the references read on the intended use claimed.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The claims only require that the recesses are aligned to receive a projection on an inner surface of the end walls. It is noted that a projection is currently not actively claimed.  There is not requirement that a projection exists, only that if a projection did exist it could be received in the recess.  As discussed above the walls can fold in any order and therefore the structure is capable of the intended use claimed.

VIII. Claim 28
The examiner maintains that the references can collapse as claimed for the same reasons discussed above. 

IX. Claim 31
The appellant argue that there is no reasonable rationale to support a finding of obvious.  The examiner maintains that the rationale used is proper.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In this case, it was found to be obvious to combine the references in order to adjust how the wall connected to the base and since such a modification would be the use of a known technique to achieve a collapsing container. This rationale falls within the guidance provided by KSR and is therefore reasonable and valid.
X. Claim 32
The examiner maintains that the walls of the container could collapse as claimed for the same reasons discussed above. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733                                                                                                                                                                                                        
Conferees:
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733            
                                                                                                                                                                                            /DAVID C EASTWOOD/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.